DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-14 directed to species non-elected without traverse.  Accordingly, claims 4-14 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 4 -14 – Cancelled

Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claim 1 in particular, generating a plurality of routing keys that are configured to route messages to the sticky partition, using a first 
As the closest prior art, Young et al. (U.S. Patent No. 8,751,661) shows a messaging platform such as a social networking service that is comprised of a plurality of buckets or partitions in multiple data centers. (Fig. 1, 150; Column 2, lines 22-39; Column 3, lines 53-59) A sticky routing server of the messaging platform acquires from tables of the messaging platform the available data centers and buckets in order designate a bucket as an assigned bucket or sticky bucket for a member. (Column 8, lines 55-67; Column 9, lines 1-6) The sticky routing server/point of presence generates a cookie or routing key that is configured to route messages from the member to the sticky bucket. (Column 9, lines 7-14; Column 8, lines 1-13)   However, the cited reference fails to show the above the cited limitations as claimed and ordered. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Egorov et al. (U.S. Patent No. 10,574,440) – Publish/subscribe messaging platform with encrypted information for consumer applications. 
Galchev et al. (U.S. Patent Publication 2007/0156869) - Providing sticky sessions with worker nodes. ([0068-0070])



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451